DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 26 April 2022. In view of this communication, claims 1-2 and 4 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s first argument on pages 4 and 5 of the Remarks, the Applicant contends that amended claim 1 is not obvious over Huang (US 2013/0215577 A1) in view of Feng (CN 2018/190993 U). The Applicant contends that the Examiner’s proposed combination of the aforementioned references does not read on amended claim 1, as “the first rectangular portion 3 and the second rectangular portion 2 are not rectangular, but irregular.” The applicant further contends that the irregular portions 2 and 3 are also rigid, further rendering the proposed modification of Huang with the structure of Feng to be nonobvious. 
The examiner disagrees with the above assertions and asserts the following in view of the modifications made in the non-final Office Action dated 26 April 2022: first, the shape of the first and second portions of Feng is immaterial to the nature of the structure described in the Office Action which does read on the Applicant’s claimed structure and, second, that the rigidity of the first and second portions of Feng is also immaterial to the nature of the structure.
As stated above, the particular shape of the first and second rectangular portion is immaterial to the nature of the joint, as the shape of the first and second portion would be a matter of choice to one of ordinary skill in the art. Further, evidence that the particular shape of the first and second portions is functionally significant is absent. Therefore, the shape of the first and second portion is immaterial and the Applicant’s argument that the “irregularity” of the first and second portions of Feng do not obviate amended claim 1 is not persuasive. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Further, the rigidity of the first and second portions of Feng is immaterial to the claimed nature of the joint and to the Examiner’s rejection made in view of Feng. In the non-final Office Action dated 26 April 2022, the Examiner rejected claim 3 (the subject matter of which is the subject of the Applicant’s argument) with the following rationale: 
“It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the T-shaped circuit board of Huang with the two-part structure as taught by Feng because the two-part structure as taught by Feng improves the strength and reliability of the T-shaped circuit board (Feng Abstract).”
	Rather than replace the flexible portions of Huang with the rigid portions of Feng, the Examiner modified Huang by demonstrating that the T-shaped flexible circuit board of Huang may be advantageously formed with the structure taught by Feng. Further, even if the modification of the non-final Office Action dated 26 April 2022 included the rigid portions of Feng, the flexible materials of Huang would still be obvious to use for the rectangular portions of Feng, further rendering the modification obvious. In re Leshin, 125 USPQ 416.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Feng.
Regarding claim 1, Huang discloses the flexible printed circuit board assembly comprising a first flexible circuit board (132), (Huang Fig. 1, paragraph 21: the flexible circuit board comprises a second connection portion 132)

    PNG
    media_image1.png
    701
    486
    media_image1.png
    Greyscale

a T-shaped flexible circuit board (130), (Huang Fig. 1: T-shaped flexible circuit board 130) and a second flexible circuit board (133), (Huang Fig. 1, paragraph 24: flexible circuit board 130 has a third connection portion 133)
wherein the first flexible circuit board (132) and the second flexible circuit board (133) are located on a top of the T-shaped flexible circuit board, (Huang Fig. 1: 132 and 133 attached at the top of the T-shape flexible circuit board 130)
two ends of the top of the T-shaped flexible circuit board (130) are connected respectively to the first flexible circuit board (132) and the second flexible circuit board (133) perpendicularly (Huang Fig. 1; paragraph 21: the sides of module 110 are perpendicular, with 132 and 133 attached at the sides perpendicular to side 111; therefore, circuit boards 132 and 133 are perpendicularly attached to 130)
Huang does not teach that the T-shaped flexible circuit board comprises a first rectangular portion and a second rectangular portion, an end of the first rectangular portion is located under a geometric center of the second rectangular portion and is connected to the second rectangular portion.
Feng does teach that the T-shaped flexible circuit board comprises a first rectangular portion (3) and a second rectangular portion (2), an end of the first rectangular portion (3) is located under a geometric center of the second rectangular portion (2) and is connected to the second rectangular portion (2). (Feng Fig. 2; page 3, paragraph 4: flexible circuit board comprises a first portion 3 and a second rectangular portion 2, where an end of first rectangular part 3 is set at the middle part of the connection part 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the T-shaped circuit board of Huang with the two-part structure as taught by Feng because the two-part structure as taught by Feng improves the strength and reliability of the T-shaped circuit board (Feng Abstract).
Regarding claim 2, Huang teaches the flexible circuit board assembly as claimed in claim 1 (see above), wherein the first flexible circuit board (132), the T-shaped flexible circuit board (130), and the second flexible circuit board (133) are an integral structure. (Huang Fig. 1, paragraph 24: the flexible circuit board assembly comprises connection portions which are integrally formed)
Regarding claim 4, Huang in view of Feng teaches the flexible printed circuit board assembly as claimed in claim 3 (see above), wherein the first flexible circuit board (132) and the second flexible circuit board are rectangular board-shaped (133), and are parallel to each other or coaxial, and the first flexible circuit board (132) and the second flexible circuit board (133) are connected respectively to two ends of the second rectangular portion perpendicularly. (Huang Fig. 1; paragraph 21: the sides of module 110 are perpendicular, with 132 and 133 attached at the sides perpendicular to side 111; therefore, circuit boards 132 and 133 are parallel and perpendicularly attached to 130)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grunthaner (US 2009/0283300 A1) teaches a T-shaped flexible circuit board attached to a display/touch panel
Hamblin et al. (US 2008/0158181 A1) teaches a T-shaped flexible circuit board attached to a display/touch panel
Kataoka (US 2007/0141864 A1) teaches a T-shaped flexible circuit board with mounting regions for other circuits/circuit boards
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847